Citation Nr: 1033136	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  10-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Legal entitlement to Filipino Veterans Equity Compensation Fund 
benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he had recognized service in the 
Philippines as part of those forces in the service of the Armed 
Forces of the United States (USAFFE). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decisional letter in January 2010 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces, 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2009); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The RO did not notify the Appellant of the various methods for 
proving Philippine veteran status, but the omission is not 
prejudicial error because the Appellant is ineligible for the 
benefit as a matter of law based on the report of the NPRC, a 
component of a United States service department, that the 
Appellant did not have qualifying service.  Palor v. Nicholson, 
21 Vet. App. 325, 332 (2007) (if a claim is denied as a matter of 
law, there is no possibility of any prejudice to the appellant 
with respect to a VCAA error). 

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code. 

Under Section 1002, an eligible person is any person: (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (2) any person who served in the Philippine 
Scouts under section 14 of the Armed Forces Voluntary Recruitment 
Act of 1945 (59 Stat. 538); and (3) any eligible person was 
discharged or released from service under conditions other than 
dishonorable.   See 38 C.F.R. § 3.40 (eligibility for VA benefits 
for certain Philippine service). 

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department; and 
(2) the document contains needed information as to length, time 
and character of service; and (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

Facts and Analysis 

The Appellant alleges qualifying service in the Philippines as 
part of those forces in service of the Armed Forces of the United 
States.  

In support of his claim for benefits, the Appellant submitted a 
clam form in February 2009, a Notice of Disagreement in January 
2010, and a Substantive Appeal (VA Form 9) in May 2010.  The 
Substantive Appeal stated that the Appellant just wanted whatever 
money he was entitled to and questioned why his unit number was 
included in the NPRC response if there was no record of his 
service.

On the claim form submitted in February 2009, the Appellant 
listed his unit of service as F Company, 2nd Battalion, 42 
Infantry, his dates of service as December 1944 to October 1945, 
and his service number as [redacted].  This information, along with 
his full name, date of birth, and the names of his parents was 
submitted to the NPRC for verification of his service.

As the Appellant had not submitted any documents which were 
issued by a U.S. service department, the RO relied on 
verification of service from the NPRC, a component of the U. S. 
service department, which in October 2009, certified that the 
Appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerillas, in the 
service of the United State Armed Forces.

The Appellant has provided no further evidence that would warrant 
a request for recertification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with 
evidence of erroneous spelling of name); Capellan v. Peake, 539 
F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly 
received relevant evidence since the negative certification).  

As the U. S. service department certified that the Appellant did 
not serve as a member of the Philippine Commonwealth Army, 
including in the recognized guerillas, in the service of the 
United State Armed Forces, the finding is binding on VA for the 
purpose of establishing service in the U. S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).  Therefore, the Board 
concludes that the Appellant is not eligible, that is, he is not 
legally entitled to the Filipino Veterans Equity Compensation 
Fund benefit under the American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5. 

As the law is dispositive, the claim must be denied because of 
the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

The Appellant is not eligible for Filipino Veterans Equity 
Compensation fund benefits and the appeal is denied.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


